DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-14 and 21-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a semiconductor device comprising: a substrate; a memory device region of the substrate comprising SRAM cells containing: a second epi-layer source/drain over the substrate, a first epi-layer source/drain over the substrate, and a first dielectric fin between the first and second epi-layer source/drain structures; and a non-memory device region which includes i/o devices containing: a third epi-layer source/drain, a fourth epi-layer source/drain, and a second dielectric fin between the third and the fourth epi-layer; wherein the second dielectric layer has a lower dielectric constant less than that of the first dielectric fin.  This represents the major difference between the prior art of record and the device of claims 1, 13 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811